Case 1:19-cv-00501-PAE Document 5-1 Filed 03/16/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ODS CAPITAL LLC, Individually and on
Behalf of All Others Similarly Situated,

Case No. 1:19-cv-00501-PAE

CLASS ACTION
Plaintiff,
CONSENT TO
VS. SUBSTITUTION OF COUNSEL
QIHOO 360 TECHNOLOGY CO. LTD.,
HONGYI ZHOU, XIANGDONG QI and
ERIC X. CHEN,

Defendants.

 

CONSENT TO SUBSTITUTION OF COUNSEL
It is hereby consented to that the law firm of Pomerantz LLP be substituted as attorneys
of record for Plaintiff ODS Capital LLC, in the above-captioned action in place of and instead of
the law firm Labaton Sucharow, LLP, and its attorneys Christopher J. Keller, Eric J. Belfi,
Francis P. McConville, and Hui M. Chang.

3

DATED:

  
 

, 2019

ODS Miho LLC

[a=nn gang Member
